1

2                                   UNITED STATES DISTRICT COURT
3                                         DISTRICT OF NEVADA
4                                                     ***
5
      SAMUEL JOSEPH GIZZIE,
6

7
                            Plaintiff,
                                                         2:18-cv-00952-JAD-VCF
8     vs.
                                                         ORDER
9     LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT, et al.,
10
                            Defendants.
11
            Before the court is Samuel Joseph Gizzie v. Las Vegas Metropolitan Police Department, et al.,
12
     case number 2:18-cv-00952-JAD-VCF. A discovery plan and scheduling order has not been filed pursuant
13
     to LR 26-1.
14
            Accordingly,
15
            IT IS HEREBY ORDERED that a discovery hearing is scheduled for 11:00 AM, November 15,
16
     2018, in Courtroom 3D. The hearing will be vacated upon the filing and approval of a proposed discovery
17
     plan and scheduling order.
18
            Dated this 29th day of October, 2018.
19

20                                                             _________________________
                                                               CAM FERENBACH
21
                                                               UNITED STATES MAGISTRATE JUDGE
22

23

24

25
